ing

 

Suzanne C. Johnson

Case 1:18-mc-OO756 Document 1 Filed 11/07/18 Page 1 of 1

Suzanne C_ Johnson

Court of Appeals chiemeputy
Df M&I`yland Mar}'e Warrick
Robert C. Murphy Courts of Appeal Building §;’£§§f§‘i“c§;*;§
361 Rowe Boulevard Kisha §aler_-Wallace
1 t
Annapolis, Maryland 21401-1699 epu ms
A]lison Gray

Administrative Support
410-260~1500

l -SOO -926 ~2583 . Sara Rice

AC”{iI‘lg Ci€!'k Serlior Recorder

._Nl._o._£_l-_<:_§ Sandra Bel'[

Assistant Recorder
October 26, 2018

I, Suzanne C. Johnson; Acting Clerk of the Court Of
Appeals of Maryland, do hereby certify that by an Order of this
Court_dated October 26, 2018
MICHAEL DAVID DOBBS
18132 Ivy Lane
Olney, Maryland 20832
has been disbarred by consent, effective immediately, from the
further practice of law in this State, and his name as an
attorney at law has been stricken from the register of attorneys
in this Court (Maryland Rule 19-?61).
IN TESTIMONY WHEREOF, I have hereunto set my hand as Clerk
and affixed the seal of the Court of Appeals Of Maryland this

twenty-sixth day of October, 2018.

/s/ Suzanne C. Johnson
Acting Clerk
Court of Appeals of Maryland

 

TT Y F()R DEAF‘ 4§0~260»1554

